Name: 96/619/EC: Commission Decision of 16 October 1996 amending Decision 95/233/EC drawing up lists of third countries from which the Member States authorize imports of live poultry and hatching eggs (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  agricultural activity;  health;  tariff policy;  animal product
 Date Published: 1996-10-29

 Avis juridique important|31996D061996/619/EC: Commission Decision of 16 October 1996 amending Decision 95/233/EC drawing up lists of third countries from which the Member States authorize imports of live poultry and hatching eggs (Text with EEA relevance) Official Journal L 276 , 29/10/1996 P. 0018 - 0018COMMISSION DECISION of 16 October 1996 amending Decision 95/233/EC drawing up lists of third countries from which the Member States authorize imports of live poultry and hatching eggs (Text with EEA relevance) (96/619/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in and imports from third countries of, poultry and hatching eggs (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 21 and 26 thereof,Whereas Commission Decision 95/233/EC (2), established lists of third countries from which importation of live poultry and hatching eggs is authorized in principle;Whereas further written assurances have been received from Kenya; whereas examination of these assurances has shown that this country satisfies the requirements of the Community;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Annex II to Decision 95/233/EC the following line is inserted in accordance with the alphabetic order of the ISO-code:'KE: Kenya`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 16 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 303, 31. 10. 1990, p. 6.(2) OJ No L 156, 7. 7. 1995, p. 76.